By thk Court.
It is clear, that the doings of a corporation can be known only by its corporate acts, The confessions of individual members cannot be received. Though the directors have certain powers, resulting from their act of incorporation, and are, for certain purposes, agents; and though their acts, when in strict relation to their agency, are binding en the corporation; yet, as to the matters attempted to be proved, it does not appear that they were agents. The evidence is, therefore, inadmissible.(a)

 Vide Head et al v. Providence Insurance Company, 2 Crunch, 137. Scatty v. Marine Insurance Company, 2 Johns. 114.